Citation Nr: 0835807	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for diabetic 
nephropathy, currently evaluated as 60 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of the hearing testimony is in the 
claims file.

A July 2008 letter from the veteran mentions other problems 
that can arise when dealing with diabetes, including eye-
sight issues, but does not contain any new information or 
evidence that pertains directly to the diabetic nephropathy 
issue on appeal before the Board.  This July 2008 letter is 
referred to the RO for appropriate action, if any.


FINDING OF FACT

The veteran's diabetic nephropathy has not been manifested by 
persistent edema, creatinine 4 to 8 mg%, or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for diabetic nephropathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.159, 4.7, 4.115, Diagnostic Code (DC) 
7541 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  

History and Analysis

The veteran filed a claim for increased rating in November 
2003, specifically referring to his service-connected 
diabetes mellitus.  In pertinent part, the March 2004 rating 
decision that is the subject of this appeal continued the 20 
percent evaluation for diabetes mellitus, adding the 
noncompensable rating for renal disease under the rating for 
diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) as to this rating decision.  In December 
2006, a separate initial rating of 60 percent was assigned 
for diabetic nephropathy effective from July 21, 2005. The 60 
percent rating was assigned pursuant to 38 C.F.R. § 4.115a, 
Diagnostic Code 7541, which provides that renal involvement 
in diabetes mellitus is to be rated as renal dysfunction.  
The rating criteria for renal dysfunction are set forth in 38 
C.F.R. § 4.115a (2006).

The rating criteria provide that a 60 percent rating is 
warranted for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under DC 7101.  An 80 percent 
rating is warranted for persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 
mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.

Lab work conducted in August and September 2001 revealed 
creatinine at 1.0 mg/dl, with a reference range of .6 - 1.4.  
Lab work conducted in November 2002 revealed creatinine at .9 
mg/dl.  The range was .6 - 1.4.  Lab work conducted in March 
and April 2003 revealed creatinine at 1.1 mg/dl, with a 
reference range of .6 - 1.4.  Lab work conducted in March 
2004 revealed creatinine at 1.4 mg/dl.  The range was .6 - 
1.4.  A July 2005 VA record shows the veteran's creatinine at 
1.5 mg/dl, with a reference range of .9  1.3.  

A November 2005 VA examination noted that the veteran was not 
aware of nephropathy but that computer records revealed 
creatinine of 1.5 in July 2005 and microalbuminuria positive 
in August 2001, with no subsequent records of testing done.  
The examiner diagnosed diabetes mellitus type II with 
impotency and nephropathy.  Lab work conducted in March 2006 
revealed creatinine at 1.4 mg/dl.  The range was .9 - 1.3.  
In an August 2006 addendum opinion, the November 2005 VA 
examiner noted that the veteran was microalbuminuria positive 
in August 2001, with no subsequent records of testing done at 
that time.  The examiner also noted that the veteran's 
records revealed creatinine of 1.5 in July 2005.  He opined 
that the progressive elevation of the creatinine represented 
a decrease in kidney function secondary to diabetic 
nephropathy.  

A September 2006 VA examination report for hypertension 
contains the statement: "Review of the veteran's blood tests, 
approximately 3 years ago, and [the veteran's] creatinine was 
1.4, which is high.  At that time, the normal was up to 1.3, 
and therefore his creatine was elevated."  

During the veteran's March 2007 hearing, he testified to a 
number of complications from his diabetes.  In relation to 
the claim currently on appeal, he discussed frequency of 
urination in relation to his kidney function.  The veteran 
testified that when he has to go to the bathroom more than 
usual, he knows his diabetes us up, but for the most part, he 
does not urinate a lot.  In addition, he testified that he 
wasn't having any problems with his urination.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

Lab work conducted in March 2008 revealed creatinine at 1.7 
mg/dl.  The range was .6 - 1.4.  An April 2008 VA examiner, 
who reviewed the veteran's entire claims file, chronicled the 
veteran's diabetic neuropathy medical treatment and discussed 
the veteran's lab results from 2001 to 2005.  He indicated 
that the veteran had a creatinine value of 1.5 in July 2005 
and in 2005 the normal reference value for creatinine was .9 
to 1.3.  Therefore the veteran had elevated creatinine in 
2005 and his EGFR was 55 mg/dl, below 60, which indicated 
renal insufficiency.  The examiner noted that the veteran had 
a creatinine value of 1.4 in March 2006, when a normal range 
for 2006 was .9 to 1.3.  The veteran also had creatinine of 
1.7 in March 2008.  The examiner stated that the veteran had 
elevated creatinine since July 2005, indicating the veteran 
had a definite decrease of kidney function since July 2005.  

The April 2008 VA examiner found that the veteran's body was 
stable, with no anorexia and no weakness condition.  No edema 
was noted.   The veteran was taking Lisinopril for his 
diabetic nephropathy.  Lab results in April 2008 revealed a 
BUN of 39, creatinine of 1.9, and a urine albumin of 39 
mg/dl.  The examiner stated that these readings were elevated 
and indicated renal insufficiency.  His diagnosis was 
diabetes mellitus associated diabetic nephropathy since 
August 2001, definite renal insufficiency since July 2005, 
with diabetes mellitus associated erectile dysfunction.  

These results are consistent with the criteria for a 60 
percent disability rating and do not more closely match the 
criteria for any higher rating.  In this regard, the Board 
notes that the record contains no evidence of edema, 
creatinine over 4 mg% or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased initial rating for the veteran's diabetic 
nephropathy.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 
12 Vet. App. 119, 126 (1999)).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for an increased 
initial evaluation for diabetic nephropathy must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in response to his November 2003 
claim, the veteran was advised in a November 2003 letter, 
sent before the issuance of the rating decision granting a 
separate evaluation, of his and VA's respective claim 
development responsibilities and was asked to identify 
sources of evidence concerning the claimed disability.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  By a March 2006 letter the veteran was 
provided notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  The veteran 
was also provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation, by a letter in August 
2007.  December 2006 and June 2008 supplemental statements of 
the case explained what specific regulatory provisions govern 
his disability and why the increased rating claim remained 
denied.  The Board concludes that VA has met its duty to 
notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as VA medical records.  Private medical records were 
provided by the veteran to VA.  The veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  The veteran testified before the undersigned at a 
travel board hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The veteran has not indicated that there are any 
available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased initial disability evaluation for diabetic 
nephropathy, currently evaluated as 60 percent disabling is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


